       Case 3:19-cr-00367-CRB Document 140 Filed 12/11/19 Page 1 of 7



 1
      KAREN MCCONVILLE, SBN 269234
 2    24 Professional Center Parkway, Suite 240
      San Francisco, California 94903
 3    Tel: 415-786-7806

 4    Attorney for
      Julio Cesar Viera-Chirinos
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN FRANCISCO DIVISION

11
12    UNITED STATES OF AMERICA,                         Case No. CR-19-0637 WHA

13                       Plaintiff,                     SENTENCING MEMORANDUM

14           v.
                                                        Date: December 18, 2019
15    JULIO CESAR VIERA-CHIRINOS,                       Time: 1:30pm
                                                        Courtroom: The Hon. Judge Charles R. Breyer
16                       Defendant.

17
18
            Defendant, Julio Cesar Viera-Chirinos, through his attorney Karen McConville, submits
19
     this Sentencing Memorandum for the court’s consideration in connection with Mr. Viera-Chirinos
20
21   sentencing. Defendant requests that the court impose a sentence of time served.

22          To support this request, defendant submits argument and authority to support his
23   objections to the Sentencing Guidelines calculations in the Presentence Report. Defendant also
24
     provides the court with a history of Mr. Viera Chirinos’s life, which is included in the argument
25
     regarding the factors indicating that a below guidelines sentence is appropriate under 8 U.S.C.
26
     section 3553.
27
                                                  -1-
28     DEFENDANT JULIO CESAR VIERA-CHIRINOS
       SENETENCING MEMORANDUM
          Case 3:19-cr-00367-CRB Document 140 Filed 12/11/19 Page 2 of 7



 1            In addition, Defendant submits a statement to the court written by Mr. Viera-Chirinos
 2   personally. In that statement, Mr. Viera-Chirinos expresses remorse for his conduct. Mr. Viera-
 3
     Chirinos’ personal statement to the court is attached as Exhibit A. Defendant also submits family
 4
     photos attached as Exhibit B.
 5
 6   1.       INTRODUCTION

 7            Mr. Viera-Chirinos has reviewed the Presentence Report [“PSR”] and has objections to its

 8   content and the imprisonment recommendation of 12 months and one day.

 9            Mr. Viera-Chirinos disagrees with the Sentencing Guidelines calculations in the PSR and,

10   for the purposes of this memorandum, highlights the objections which erroneously lead to a total

11   offense level for guideline purposes of 13. Additionally, Mr. Viera-Chirinos argues that a

12   downward variance is appropriate under 8 U.S.C. section 3553.

13
     2.       OBJECTIONS TO THE GUIDELINE CALCULATIONS
14
15            Mr. Viera-Chirinos objects to the probation officer’s assessment that he does not qualify

16   for any role adjustments and the conclusion he was not substantially less culpable than his

17   codefendants. PSR ¶12. The Probation Officer’s conclusion ignores that Mr. Viera-Chirinos is the
18   exception in this case. He is the only defendant charged in Count 3, a lesser charge in comparison
19
     to the charges faced by the other codefendants, who face mandatory minimum sentences.
20
              Mr. Viera-Chirinos was found in personal possession of 0.3 grams of cocaine. In another
21
     individuals’ bedroom of his home the heroin was located. Other codefendants in this case were
22
23   found in possession of large quantities of drugs. Specifically, a residence which codefendants

24   Eduardo Viera-Chirinos and Karen Castro Torres frequented, was found to contain approximately

25   1173.7 grams of methamphetamine, 718.6 grams of heroin, 467 grams of cocaine base, 168.9
26
     grams of cocaine powder and $73,118 in cash. This indicates a distributor level of culpability.
27
     DEFENDANT JULIO CESAR VIERA-CHIRINOS
28   SENTENCING MEMORANDUM
                                                       -2-
       Case 3:19-cr-00367-CRB Document 140 Filed 12/11/19 Page 3 of 7



 1   Calls intercepted in discovery also indicate that Mr. Viera-Chirinos codefendants set up
 2   “redistributor houses” to house multiple individuals where they could deliver drugs. Mr. Viera-
 3
     Chirinos was not involved in this.
 4
               The PSR indicates that Mr. Viera-Chirinos role in the offense was that of a street-level
 5
     dealer not a distributor. PSR ¶12. That is true. In the notes to §3B1.2(3)(A) for mitigating role it
 6
 7   states:

 8             “A defendant who is accountable under §1B1.3 (Relevant Conduct) only for the
               conduct in which the defendant personally was involved and who performs a
 9             limited function in the criminal activity may receive an adjustment under this
               guideline. For example, a defendant who is convicted of a drug trafficking offense,
10             whose participation in that offense was limited to transporting or storing drugs
11             and who is accountable under §1B1.3 only for the quantity of drugs the
               defendant personally transported or stored may receive an adjustment under this
12             guideline.”

13             (Emphasis Added)
14             Mr. Viera-Chirinos fits the definition of mitigating role as a street-level dealer. He
15
     performed a limited function in the criminal activity in storing drugs at his residence and is only
16
     accountable for the quantity of drugs he personally stored. Furthermore, he fits the role of
17
     minimal participant:
18

19             “Minimal Participant.—Subsection (a) applies to a defendant described in
               Application Note 3(A) who plays a minimal role in the criminal activity. It is
20             intended to cover defendants who are plainly among the least culpable of those
               involved in the conduct of a group. Under this provision, the defendant's lack of
21             knowledge or understanding of the scope and structure of the enterprise and of
               the activities of others is indicative of a role as minimal participant.”
22
23             §3B1.2 Note 4, (emphasis added).

24             Mr. Viera-Chirinos did not know of the wider conspiracy being spearheaded by his
25   codefendants. Particularly so, as he was not on speaking terms with his brother, Eduardo Viera-
26
     Chirinos, and thus could not have known of the scope and nature of the Drug Trafficking
27
     DEFENDANT JULIO CESAR VIERA-CHIRINOS
28   SENTENCING MEMORANDUM
                                                         -3-
          Case 3:19-cr-00367-CRB Document 140 Filed 12/11/19 Page 4 of 7



 1   Organization (DTO) law enforcement were investigating as it pertained to him and the other
 2   codefendants charged.
 3
     3.       GUIDELINE CALCULATIONS
 4
              Based on the above objections the offense level computation would be computed as
 5
 6   follows:

 7
              a. Base Offense Level: (U.S.S.G. §2D1.1(c)(12))                            16
 8
              b. Mitigating Role Reduction: (U.S.S.G. §3E1.2(a)                          -4
 9
                 Minimal Participant
10
              c. Acceptance of Responsibility: U.S.S.G. §3E1.1(b)                        -2
11
              d. Adjusted Offense Level:                                                 10
12
              e. Criminal History Category:                                              I
13
              f. Total Offense Level:                                                    6-12 months
14
15         4. A SENTENCE NO MORE THAN TIME SERVED IS APPROPRIATE UNDER
              FACTORS IN 18 U.S.C. § 3553(a).
16
              The factors in 18 U.S.C. section 3553(a) favor a sentence of time served. As the Supreme
17
18   Court clarified in Gall v. United States, while the Guidelines are the starting point in determining

19   an appropriate sentence, the judge should consider all relevant section 3553(a) factors. Gall,
20   supra, 169 L.Ed.2d 445, 457; 128 S.Ct. 586, 596 (2007). “In doing so, [the district judge] may
21
     not presume that the Guidelines range is reasonable. He must make an individualized assessment
22
     based on the facts presented.” Ibid. [internal citations omitted]. The court’s mandate is to
23
     “impose a sentence sufficient, but not greater than necessary, to comply with” the basic aim of
24
25   sentencing. 18. U.S.C. § 3553(a).

26            Mr. Viera-Chirinos has been in continuous custody since July 31, 2019. PSR Pg.1. When

27   he was originally arrested upon the execution of the search warrant on June 5, 2018, he was held
     DEFENDANT JULIO CESAR VIERA-CHIRINOS
28   SENTENCING MEMORANDUM
                                                      -4-
       Case 3:19-cr-00367-CRB Document 140 Filed 12/11/19 Page 5 of 7



 1   in state custody for approximately 30 days before he was released. The state case was
 2   subsequently dismissed in favor of federal prosecution. As of the date of sentencing he will have
 3
     served 4 months and 18 days or 140 days in federal custody for a total of approximately 5 months
 4
     18 days 170 days. A sentence of time served would squarely fulfill the aims of sentencing.
 5
        A. The Nature and Circumstances of the Offense, 18 U.S.C. § 3553(a)(1).
 6
 7      One factor to be considered under section 3553(a) in determining an appropriate sentence is

 8   the nature and circumstances of the offense. Mr. Viera-Chirinos was charged in one count of a

 9   three-count indictment with possession with intent to distribute heroin. He plead guilty to aiding
10   and abetting another individual’s possession of the heroin seized when a search warrant was
11
     executed at his residence on June 5, 2018.
12
        Mr. Viera-Chirinos was not charged in nor involved in the activities of his co-defendant’s that
13
     were involved in a much larger conspiracy to distribute cocaine, methamphetamine and heroin
14
15   over a two-year period. Mr. Viera-Chirinos was surveilled on only two occasions in that two-year

16   investigation which involved the Drug Enforcement Agency (DEA), San Francisco Police

17   Department (SFPD) and the Richmond Police Department (RPD) receiving two small bags of
18
     drugs containing a white or light-colored substance from a Black Honda Accord outside his
19
     residence.
20
        Mr. Viera Chirinos is a self-admitted abuser of cocaine and admitted that his drug use was a
21
     factor in the commission of this offense. He sought drug counselling services after his arrest in
22
23   2015. On the day officers executed a search warrant at his home they found in Mr. Viera-Chirinos

24   in possession of cocaine. Mr. Viera-Chirinos clearly has a substance abuse problem that he has
25   never received adequate help with.
26
        The 31.4 grams of heroin found at his residence were attributed to Mr. Viera-Chirinos and he
27
     DEFENDANT JULIO CESAR VIERA-CHIRINOS
28   SENTENCING MEMORANDUM
                                                      -5-
       Case 3:19-cr-00367-CRB Document 140 Filed 12/11/19 Page 6 of 7



 1   has accepted responsibility for that amount. The nature and circumstances of this offense are not
 2   so egregious that a sentence beyond time served is necessary and would be unduly punitive given
 3
     the nature of the offense.
 4
        A. The History and Characteristics of the Defendant, 18 U.S.C. § 3553(a)(1).
 5
            Mr. Viera-Chirinos has no prior criminal convictions and only one arrest from August
 6
 7   2015 involving the possession of a small quantity of cocaine. As explained above Mr. Viera-

 8   Chirinos has struggled with an addiction to cocaine since coming to the United States. In addition

 9   to his struggles with cocaine he suffers from diabetes and requires daily medication and a special
10   diet. Before coming the United States, he lived a much simpler life in Honduras growing up on
11
     the family farm with his parents and six siblings. In his early 20s he was in a relationship with
12
     Lily Dorres and together they had two children, Danielle (age 15) and a Miguel (14). See Exhibit
13
     C. When the relationship ended, Mr. Viera-Chirinos, sought a fresh start in the United States
14
15   where two of his brothers had also relocated to.

16      Mr. Viera-Chirinos remains in constant contact with his children and parents in Honduras and

17   has continued that contact during his incarceration. His mother has been ill as of late and will
18
     soon undergo amputation of her leg. Mr. Viera-Chirinos is very close to his mother and is greatly
19
     anguished that he cannot be there for her in her time of need. His partner, Wendy Sandre, whom
20
     he met in the U.S has been a constant support for Mr. Viera-Chirinos during his incarceration and
21
     has ensured the communication lines have remained open with his family. She has been at every
22
23   court appearance and was willing to act as a surety for bail. Mr. Viera-Chirinos was only in the

24   U.S. for four years before his arrest and will be deported upon service of his sentence. He will
25   likely also serve some additionally time in ICE custody before deportation.
26
        Mr. Viera-Chirinos disagrees with the PSR’s conclusion there are not any factors that would
27
     DEFENDANT JULIO CESAR VIERA-CHIRINOS
28   SENTENCING MEMORANDUM
                                                        -6-
       Case 3:19-cr-00367-CRB Document 140 Filed 12/11/19 Page 7 of 7



 1   warrant a departure from the applicable sentencing guideline range. PSR ¶69 and 70. The nature
 2   and circumstances of the offense and the history and characteristic of the defendant all support a
 3
     departure from the applicable sentencing guideline range under 18 U.S.C. § 3553, specifically:
 4
            •   his family ties and responsibilities in Honduras;
 5          •   his drug dependency;
            •   the fact that he is a non-violent offender;
 6
            •   his physical/medical condition diagnosis of diabetes;
 7          •   his remorsefulness; and
            •   his early plea in this case accepting responsibility.
 8
        B. Deterrence Value of the Sentence and Protection of the Public from
 9
           Future Crimes of the Defendant, 18 U.S.C. § 3553(a)(2)(B) and (C).
10
            Mr. Viera-Chirinos when released, is unlikely to pose a future threat to the community.
11
     He has no propensity for violence and will be deported to Honduras upon service of his sentence.
12
                                                  CONCLUSION
13
14          This court should impose a sentence that is sufficient, but not greater than necessary, to

15   comply with the basic aims of sentencing. Given Mr. Viera-Chirinos minimal criminal record,
16   the nature and circumstances of the offense, his self-admitted substance abuse problems and his
17
     almost certain deportation a sentence of time served is requested.
18

19    Dated: 12.11.19                                  Respectfully submitted,

20
21                                                     By: _____/s/____________________
                                                           Karen McConville
22                                                         Attorney for Julio Cesar Viera-Chirinos

23
24
25
26
27
     DEFENDANT JULIO CESAR VIERA-CHIRINOS
28   SENTENCING MEMORANDUM
                                                      -7-
